Case 1:21-cv-02092-PAE Document 6-12 Filed 03/11/21 Page 1 of 4

EXHIBIT L

Honda’s December 29 Letter
Case 1:21-cv-02092-PAE Document 6-12 Filed 03/11/21 Page 2 of 4

Handa Qjrecaft Comoany
auth
AG USA

   

Honda Aircraft Company

VIA FEDERAL EXPRESS

December 29, 2020

Bank of Utah, as Owner Trustee
50 South 200 East, Suite 110
Salt Lake City, Utah 8411

Attn: Corporate Trust Services
Fax: (801) 924-3630

Email: corptrust@bankofutah.com
With a copy to:

MAS One USA LLC

3420 South Ocean Bivd.

#10T

Highland Beach, FL 32487

Attn: Douglas Brennan

‘Email: douglas.brennan@gmail.com

Re: Lease Agreement dated January 31, 2020
Dear Mr. Pugsley:

Reference is hereby made to (i) that certain Lease Agreement, dated January 31, 2020, by and between
Bank of Utah, not in its individual capacity but solely as Owner Trustee (the “Owner Trustee”) under that certain
Trust Agreement by and between the Owner Trustee and MAS ONE USA LLC, as trustor (“MAS One”), and Honda
Aircraft Company, LLC, as lessee (“HACI”), as amended (collectively, the “Lease Agreement”}, and {ii} those certain
demand letters dated as of December 16, 2020 and December 28, 2020, sent by the Owner Trustee, as lessor, to
HACI, as lessee (the “Demand Letters”).

As you are aware, on January 30, 2020, the Owner Trustee on behalf of MAS One purchased seven (7)
aircraft from HACI pursuant to the terms of (i) that certain Fleet Purchase Agreement, dated August 22, 2018 and
made effective October 30, 2018, as amended and assigned from time to time, and (ii) that certain Fleet Purchase
Agreement, dated May 27, 2019, as amended and assigned from time to time (collectively, the “Purchase
Agreements”). At the time of such purchase, MAS One requested and HAC], as seller, agreed to defer the payment
of a certain portion of the purchase price with respect to certain of the aircraft due to HACI, as seller, to October 30,
2020 (the “Deferred Payment”). The Deferred Payment is evidenced by (i) that certain Promissory Note (MSN 118),
dated as of January 30, 2020, entered into by Matterhorn Aviation Services Limited, an affiliate of MAS One
(“Matterhorn Aviation”), in favor of HACI, as seller, (ii) that certain Promissory Note (MSN 160), dated as of January
30, 2020, entered into by Matterhorn Aviation in favor of HACI, as seller, and (iii) that certain Promissory Note (MSN
161), dated as of January 30, 2020, entered into by Matterhorn Aviation in favor of HACI, as seller (collectively,
the “Notes”}. Section 12 of each Note provides HACI with a right of setoff (the “Setoff Right”) in all property of
Matterhorn Aviation, now or hereafter in the possession of Matterhorn Aviation, as security for the payments due
to HACI under the Notes and other liabilities of Matterhorn Aviation to HACI, which Setoff Right is enforceable by
HAC] on October 31, 2020 or at any time after and during the continuance of an Event of Default under the Notes.
Pursuant to Section 12 of the Lease Agreement, the parties agreed that (i) HACI has the right to exercise the Setoff

 

hondajet.con | JECOINTIDA.

 
Case 1:21-cv-02092-PAE Document 6-12 Filed 03/11/21 Page 3 of 4

Honda Aircraft Company Honds Avera! Company
” H430 Rating: 33]
Greensbora, NO 2741 USA
Yel 334 652.0240
fax 334 BE2 CESS

 

 

Right with respect to any payment owed by HACI under the Lease Agreement or any other Transaction Document
" (a8 such term is defined in the Notes) to Matterhorn Aviation, the Owner Trustee or MAS One, and (ii) the Setoff
Right may be exercised by HACI notwithstanding any language to the contrary in the Lease Agreement.

Matterhorn failed to pay the Notes in full by October 31, 2020, and, therefore, an Event of Default under
Section 5 of such Notes has occurred and is continuing. in connection with such an Event of Default, on December
15, 2020, HAC! provided the Owner Trustee with written notice that it exercised the Setoff Right in an amount equal
to $3,189,287.54 and instructed the Owner Trustee to apply such amount against the amounts due by HAC! to the
Owner Trustee under the Lease Agreement. A copy of this instruction is attached hereto as Exhibit A.

Following its receipt of such written instruction, HAC! received the Demand Letters whereby the Owner
Trustee, as lessor, among other things, incorrectly: {i) asserts that HACI as lessee has failed to make payment under
Section 5(a) of the Lease Agreement, (ii) declares an Event of Default under Section 24(a) of the Lease Agreement
as a result of such alleged nonpayment, (iii) terminates the Lease Agreement under Section 25(b)(ii) of the Lease
Agreement due to such alleged Event of Default and (iv) accuses HACI of taking unauthorized actions in the chapter
11 bankruptcy case commenced by sublessee, Wing Spirit, Inc. The Demand Letters are not valid and of no force
and effect because by exercising the Setoff Right as described above, HACI made payment in full on all amounts due
and outstanding under the Lease Agreement prior to its receipt of the Demand Letters. Accordingly, HACI has
complied in full with the provision of Section 5(a) of the Lease Agreement, and, therefore, there is no Event of Default
under the Lease Agreement and thus the Lease Agreement cannot be terminated. Further, all actions taken by HAC!
in the Wing Spirit bankruptcy proceedings are either a matter of public record or were discussed with your counsel
as a matter of courtesy beforehand.

HACI further reserves and preserves all rights and remedies available to it in connection with the Lease
Agreement, the Sublease, the Purchase Agreements and the Notes and at law or in equity. Nothing contained herein
is intended to constitute a release, waiver, limitation, or modification of the foregoing. Any delay or forbearance by
HACI in the enforcement or pursuit of any of its rights and remedies under the Lease Agreement, the Purcahse
Agreements or the Notes or applicable law shall not constitute a waiver thereof, nor shall it be a bar to the exercise
of HACI’s rights or remedies at a later date.

Should you wish to discuss this matter further, please do not hesitate to contact me at (336) 543-5053 or
Christopher_Beicher@haci.honda.com.

Sincerely

Ce

DiB6C13A447646C...
Christopher Belcher

Deputy General Counsel

 

hondajet.com | ER@DE
Case 1:21-cv-02092-PAE Document 6-12 Filed 03/11/21 Page 4 of 4

Honda Aircraft Company

  

3 ZIRT LBA
Tai 33 HAG
fas" 335.882 OBS?

Exhibit A

See attached Letter dated December 15, 2020 RE: Aircraft Lease Agreement, incorporated herein by
reference.

hondaje.com | TROND
